Citation Nr: 1825522	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether the debt in the amount of $2,208, for overpayment of VA compensation benefits is valid.

2. Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $2,208.


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which determined that an overpayment resulted when the Veteran received additional allowance for his dependent son, initials B.D., at the same time his son was receiving Dependents' Educational Assistance (DEA) payments.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case involves monies paid by VA to the Veteran who was receiving dependency compensation concurrently to when his dependent and son, B.D., was receiving Chapter 35 DEA benefits.

There is no question that the Veteran was not entitled to receive dependency compensation for his son at the same time that he (B.D.) was receiving Chapter 35 DEA benefits.  See 38 U.S.C. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2017).  The central issue here is whether the creation of the overpayment and resultant debt was valid based on the proper effective date of the discontinuance of dependency compensation benefits with respect to B.D.  

This case is remanded to the AOJ because it is unclear how the overpayment amount of $2,208 was created without an audit or an accounting detailing the calculations to the Veteran.  Also, the Veteran clearly disagreed with the fact that this overpayment was created and it is clear from his statements to VA that he is seeking a waiver - a separate but intertwined issue that was not separately adjudicated by the appropriate AOJ.  

The notice letters sent to the Veteran list the monthly entitlement amount and the payment start date for when B.D. was added to the monthly award as a dependent school child and the monthly entitlement amount and the payment start date for when B.D. was removed from said award.  The record does not show a breakdown of how the overpayment was created, which clearly caused confusion for the Veteran, given his statements to VA.  

The Veteran only became aware of the amount he owed when he received a letter from the Debt Management Center (St. Paul) in August 2013, informing him of the $2,208 and that his withholding would begin on November 2013.  It is not clear how the $2,208 was calculated.  He appears to be contesting the validity of the debt and, at the same time, requesting a waiver of the amount.  However, the Committee of Waiver and Compromises as not made a decision regarding the waiver issue.

Before adjudication of a waiver application, the lawfulness of a debt must first be determined.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that the propriety and amount of the overpayment at issue are matters that are integral to a waiver determination).  Thus, the issue of entitlement to a waiver of overpayment is also remanded as inextricably intertwined with the validity of the debt issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an audit of his account in writing, which clearly shows the calculation of the overpayment in the amount of $2,208, the date of the start of the DEA benefit payments, the date of the cessation of the dependent benefits, the date withholding from the Veteran's benefit check began, and the amount repaid so far.  The audit and accompanying letter should clearly explain to the appellant the creation of the amount of the overpayment assessed against him.  A copy of the audit should be placed in the claims file.  He should be provided an appropriate opportunity to respond.

2. Refer the Veteran's claim of entitlement to waiver of overpayment of benefits in the amount of $2,208 to the Committee on Waivers and Compromises for adjudication.  If waiver of overpayment debt remains denied, whether for untimely filing or on the merits, issue the Veteran an SOC on that issue and afford him an opportunity to respond.  This issue should only be returned to the Board if the Veteran submits a timely Substantive Appeal.

3. The issue of validity of the creation of the overpayment of benefits in the amount of $2,208, should be adjudicated by the AOJ after appropriate development outline in remand directive number 1.  The Veteran must be provided the proper notice of any such determination and afforded the necessary time to respond.  Thereafter, the case should return to the Board, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



	(CONTINUED ON NEXT PAGE)



_________________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




